        Case 2:17-cv-01573-MRH Document 140 Filed 07/01/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA
                              PITTSBURGH DIVISION

LINDA EWING,                                §
Individually and on behalf of all others    §
similarly situated,                         §       DOCKET NO. 2:17-cv-01573-MRH
        Plaintiff,                          §
                                            §
v.                                          §
                                            §
FIRSTENERGY CORP.,                          §
     Defendant.                             §


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      TO THE HONORABLE UNITED STATES DISTRICT COURT:

      Plaintiff Linda Ewing and Defendant FirstEnergy Corp. hereby file their Joint Stipulation

of Dismissal with Prejudice of Plaintiff’s claims against FirstEnergy pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii).

      Plaintiff and Defendant have resolved their differences. Plaintiff hereby dismisses, with

prejudice, all of her claims in this lawsuit. As indicated by their attorneys’ signatures below,

Plaintiff and Defendant stipulate to the dismissal, with prejudice, of Plaintiff’s claims against

Defendant. Each party will bear its own costs and attorney’s fees.




13568802 v1
        Case 2:17-cv-01573-MRH Document 140 Filed 07/01/20 Page 2 of 2




Dated: June 24, 2020                       Respectfully submitted,

Linda Ewing                                FirstEnergy Corp.

By her attorneys,                          By its attorneys,



/s/Andrew W. Dunlap______________           /s/ Richard E. Hepp______________
Andrew W. Dunlap                           W. Eric Baisden
TX Bar No. 24078444                        Richard E. Hepp
(Admitted Pro Hac Vice)                    BENESCH, FRIEDLANDER,
William R. Liles                           COPLAN & ARONOFF LLP
TX Bar No. 24083395                        200 Public Square, Suite 2300
(Admitted Pro Hac Vice)                    Cleveland, Ohio 44114-2378
JOSEPHSON DUNLAP                           Telephone: 216.363.4500
11 Greenway Plaza, Suite 3050              Facsimile: 216.363.4588
Houston, Texas 77046                       ebaisden@beneschlaw.com
713-352-1100 – Telephone                   rhepp@beneschlaw.com
713-352-3300 – Facsimile
adunlap@mybackwages.com
wliles@mybackwages.com

AND

Richard J. (Rex) Burch
TX Bar No. 24001807
BRUCKNER BURCH, P.L.L.C.
8 Greenway Plaza, Suite 1500
Houston, Texas 77046
713-877-8788 – Telephone
713-877-8065 – Facsimile
rburch@brucknerburch.com

AND

Joshua P. Geist
P.A. Bar No. 85745
GOODRICH & GEIST, P.C.
3634 California Ave.
Pittsburgh, PA 15212
Tel: (412) 766-1455
Fax: (412)766-0300
josh@goodrichandgeist.com




                                     -2-
13568802 v1
